Case 6:20-cv-00531-MJJ-PJH Document 21 Filed 08/11/21 Page 1 of 1 PageID #: 1381




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 JOSHUA ADAM SUTTOON                         CIVIL ACTION NO. 6:20-cv-00531

 VERSUS                                      JUDGE JUNEAU

 COMMISSIONER OF THE SOCIAL                  MAGISTRATE JUDGE HANNA
 SECURITY ADMINISTRATION

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 consideration of objections filed, this Court concludes that the Magistrate Judge’s

 report and recommendation is correct and adopts the findings and conclusions

 therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the decision of the

 Commissioner of the Social Security Administration is AFFIRMED, and this matter

 is   DISMISSED      WITH     PREJUDICE,      consistent   with   the   report   and

 recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 10th day of
August, 2021.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
